United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1314
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Northern District of Iowa.
Juan Solano, also known as George,   *
                                     *      [UNPUBLISHED]
            Appellant.               *
                                ___________

                          Submitted: October 4, 2001
                              Filed: October 10, 2001
                                   ___________

Before BOWMAN, FAGG, and BEAM, Circuit Judges.
                          ___________

PER CURIAM.

      Juan Solano appeals the sentence the district court imposed upon his guilty plea
to a conspiracy involving drug trafficking. On appeal, counsel has moved to
withdraw and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), in
which he argues the district court erred by sentencing Solano above the ten-year
mandatory minimum sentence, and by enhancing Solano’s sentence under U.S.S.G.
§ 2D1.1(b)(1). Solano cannot challenge his sentence, however, because the district
court sentenced him within the Guidelines range he agreed to at sentencing, and
because he specifically withdrew his prior objection to the recommended
enhancement. See United States v. Olano, 507 U.S. 725, 733 (1993); United States
v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995); cf. United States v. Tulk, 171 F.3d 596,
600 (8th Cir. 1999) (holding that review is not necessary when objection is waived).

      We have reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75
(1988), and find no nonfrivolous issues. Accordingly, we affirm and grant counsel’s
motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-